                         IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                         CIVIL ACTION NO.: 3:17-cv-00474-FDW-DSC

 NILOUFAR SANIRI,                                )
                                                 )
                 Plaintiff,                      )
                                                 )
 vs.                                             )        STIPULATION OF DISMISSAL
                                                 )             WITH PREJUDICE
 CHRISTENBURY EYE CENTER, P.A.,                  )
 JONATHAN CHRISTENBURY, M.D.                     )
 and ELLIE PENA-BENARROCH,                       )
                                                 )
                 Defendants.                     )

       NOW COMES Plaintiff Niloufar Saniri (“Plaintiff”) and Defendants Christenbury Eye
Center, P.A., Jonathan Christenbury, M.D., and Ellie Pena-Benarroch (“Defendants”) and pursuant
to Rule 41(a)(1)(A)(ii) stipulate that all of Plaintiff’s claims against Defendants in this lawsuit are
hereby dismissed with prejudice. Each party will bear its own costs.

       Respectfully submitted this the 9th day of October, 2018.


  MALONEY LAW & ASSOCIATES                       JACKSON LEWIS P.C.


  BY:/s/ Margaret Behringer Maloney              BY:/s/ Ann H. Smith
    Margaret Behringer Maloney                     Ann H. Smith
    N.C. Bar No. 13253                             N.C. State Bar No. 23090
    Jennifer Diane Spyker                          Jason V. Federmack
    N.C. Bar No. 46048                             N.C. State Bar. No. 46014
    Attorneys for Plaintiff                        Attorneys for Defendant
    1824 East 7th Street                           3737 Glenwood Avenue, Suite 450
    Charlotte, NC 28204                            Raleigh, NC 27612
    Telephone: 704-632-1622                        Telephone: (919) 760-6460
    Facsimile: 704-632-1623                        Facsimile: (919) 760-6461
    Email: mmaloney@maloneylegal.com               Email: Ann.Smith@jacksonlewis.com
    Email: jspyker@maloneylegal.com                Email: Jason.Federmack@jacksonlewis.com




                                                     1

       Case 3:17-cv-00474-FDW-DSC Document 93 Filed 10/09/18 Page 1 of 2
                              CERTIFICATE OF SERVICE


        I hereby certify that I electronically filed the foregoing STIPULATION OF DISMISSAL
WITH PREJUDICE with the Clerk of Court using the CM/ECF system which will send
electronic notification to counsel for Defendant as follows:

                                   Ann H. Smith
                                   Jason Federmack
                                   Jackson Lewis P.C.
                                   3737 Glenwood Avenue, Suite 450
                                   Raleigh, NC 27612
                                   Ann.Smith@jacksonlewis.com
                                   Jason.Federmack@jacksonlewis.com


      This the 9th day of October, 2018.
                                                /s/ Margaret B. Maloney

MALONEY LAW & ASSOCIATES, PLLC
1824 East Seventh Street
Charlotte, NC 28204
Telephone: (704) 632-1622
Facsimile: (704) 632-1623




                                            2

     Case 3:17-cv-00474-FDW-DSC Document 93 Filed 10/09/18 Page 2 of 2
